Per Curiam.
It appearing from a reexamination of the evidence, upon consideration of the motion for rehearing in this case, that the action of the district court in confirming a sale of lands was in all respects regular and valid, the same is affirmed.
But it further appearing that the sheriff, in that portion of his return to the order of sale devoted to the disposition of the fund in his possession created by the sale, has inadvertently erred in his computation of interest, this case is affirmed, with directions to the trial court that the amount of interest upon the decree, at date of confirmation, be corrected to conform to the facts.
Affirmed.